DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/21/2021 has been entered.

Response to Amendment
The response filed on 10/21/2021 is not in conformance with the Office’s rules and regulations regarding claim amendments.  In particular, claims 10-13, 19, and 28 have the wrong status modifiers.  Claims 10-13, 19, and 28 are withdrawn claims.  Claim 10 does not use (Currently Amended-Withdrawn) as its status modifier and claims 11-13, 19, and 28 do not use (Withdrawn) as their status modifiers.  In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments.
Also, the deletion of “t” and the addition of “e” when changing the word “plant” to “plane” of claim 1, line 8 is awkward.  The word “plant” should have been amended like so: plane 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 30 recites “at least one of: the bone of the proximal segment and the bone of the distal segment” in lines 7-8, but it is not clear if this recitation is the same as, related to, or different from “at least one of the bone of the proximal segment and the bone of the distal segment” of claim 1, line 13.  If they are the same, “at least one of: the bone of the proximal segment and the bone of the distal segment” in claim 30, lines 7-8 should be “the at least one of the bone of the proximal segment and the bone of the distal segment”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 33 is rejected by virtue of its dependence from claim 30.
Claim 34 recites “an anatomic axis of the proximal segment of the limb” in lines 19-20, but it is not clear if this recitation is the same as, related to, or different from “an anatomic axis of the proximal segment of the limb” of claim 34, lines 7-8.  If they are the same, “an anatomic axis of the proximal segment of the limb” in claim 34, lines 19-20 should be “the anatomic axis of the proximal segment of the limb”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 34 recites “an anatomic axis of the distal segment of the limb” in line 20, but it is not clear if this recitation is the same as, related to, or different from “an anatomic axis of the distal segment of the limb” of claim 34, line 8.  If they are the same, “an anatomic axis of the distal segment of the limb” in claim 34, line 20 should be “the anatomic axis of the distal segment of the limb”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent No. 5,167,612 (Bonutti)(previously cited).
With respect to claim 1, Bonutti teaches an assembly for a joint between a proximal segment of a limb that is proximal to the joint of the limb and a distal segment of the limb that is distal to the joint of the limb, the joint comprising a joint implant in a bone of the proximal segment or distal segment; and wherein the joint is being configured to allow rotation of the proximal segment and distal segment with respect to one another about an axis that intersects a first plane, and to inhibit rotation of the proximal segment and distal segment with respect to one another about an axis that intersects a second plane and about an axis that intersects a third plane, both the second plane and the third plane being perpendicular to the first plane; the assembly being for subjecting the joint, at a predetermined angle of the joint rotation in the second plane and a predetermined angle of the joint rotation in the third plane, to a defined bending moment in the first plane, to induce a load to the joint implant that causes a movement of the joint implant in relation to at least one of the bone of the proximal segment and the bone of the distal segment; the assembly comprising (the joint and its implant are not part of the claimed invention), the assembly comprising:
(a) a proximal element configured for fixation of the proximal segment (the cuff assembly 28 of Bonutti; FIG. 10 of Bonutti);

(c) a load application unit configured to apply a desired load exposure to the proximal and distal elements to achieve the defined bending moment in the first plane of the assembly (the flexible member 110 of Bonutti; FIG. 10 of Bonutti),
wherein the defined bending moment is between the proximal and distal elements and the defined bending moment is in a direction perpendicular to an anatomic axis of the proximal segment of the limb or an anatomic axis of the distal segment of the limb (the moment defined by the tension of the flexible member 110 running alongside the leg is in a direction perpendicular to the anatomic axis of either the proximal or distal segment of the limb).
With respect to claim 2, Bonutti teaches a spacer element rotatingly connecting the proximal and distal elements to each other in the first plane or in a plane parallel to the first plane at a predetermined distance therefrom (the arms 24 and 44 of Bonutti; FIG. 10 of Bonutti).
With respect to claim 4, Bonutti teaches that the load application unit comprises at least one surface to engage the joint from diametrically opposed directions (the flexible member 110 of Bonutti has a surface).
With respect to claim 5, Bonutti teaches that the proximal and distal elements (the cuff assemblies 28 and 48 of Bonutti; FIG. 10 of Bonutti) and the load application unit (the flexible member 110 of Bonutti) are arranged such that a uniform distribution of the defined bending moment is achieved along the joint or the proximal and distal elements are adapted to inhibit internal or external, or both, rotation of the joint about an axis in said first plane (the cuff assemblies 28 and 48 and the flexible member 110 have this capability).

(a) a proximal element configured for fixation of the proximal segment (the cuff assembly 28 of Bonutti; FIG. 10 of Bonutti); 
(b) a distal element configured for fixation of the distal segment (the cuff assembly 48 of Bonutti; FIG. 10 of Bonutti); and 
(c) a load application unit configured to apply a desired load exposure to the proximal and distal elements to achieve the defined bending moment about the first axis of the assembly (the flexible member 110 of Bonutti; FIG. 10 of Bonutti), 
wherein the defined bending moment is between the proximal and distal elements and the defined bending moment is in a direction perpendicular to an anatomic axis of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 21, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti, in view of U.S Patent Application Publication No. 2012/0046540 (Branch)(previously cited).
Bonutti teaches an adjustable orthosis for stretching tissue by moving a joint.  Branch teaches that the tracking of sensors and the use of computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), bone scintigraphy (bone scan), dual energy X-ray absorptiometry (DEXA), diagnostic ultrasound, fluoroscopy, radiography, or other imaging methods so as to determine progress (paragraph 0271-0273 of Branch).  It would have been obvious before the effective filing date of the claimed invention to use computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), bone scintigraphy (bone scan), dual energy X-ray absorptiometry (DEXA), diagnostic ultrasound, fluoroscopy, radiography, or other imaging methods with the adjustable orthosis of Bonutti so as to track progress.

With respect to claim 7, the combination teaches or suggests that the proximal element, distal element, and load application unit consist essentially of materials transparent or essentially transparent to a radiation source (paragraphs 0271-0273 and 0298 of Branch).
With respect to claim 21, the combination teaches or suggests system for a determination of an induced movement of a joint implant under a bending moment using digital geometry processing, the system comprising: a) an assembly according to claim 1 (see the rejection of claim 1 provided above), and b) an apparatus configured and equipped for generating two-dimensional radiographic images taken along a single axis (the imaging apparatus of Branch; paragraphs 0271-0273 and 0298 of Branch).

With respect to claim 32, the combination teaches or suggests that the apparatus is a CT scanner or MR scanner (the imaging apparatus of Branch; paragraphs 0271-0273 and 0298 of Branch).

Allowable Subject Matter
Claims 30 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 30, the prior art does not teach or suggest “a data processing device configured for, and operable for, comparing spatial position and orientation data from the two-dimensional radiographic images obtained with the apparatus to determine the movement of the joint implant in relation to at least one of: the bone of the proximal segment and the bone of the distal segment” along with the other features of claim 30.
Claim 33 is allowable by virtue of its dependence from claim 30.

Response to Arguments
The Applicant’s arguments filed 10/21/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections based on Bonutti
The Applicant asserts:

    PNG
    media_image1.png
    198
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    807
    media_image2.png
    Greyscale

This argument is not persuasive. The claimed invention only requires three elements (a proximal element, a distal element, and a load application unit) and the three elements of Bonutti (the cuff assembly 28, the cuff assembly 48, and the flexible member 110 of Bonutti) are capable of the claimed functions since the physical arrangement of the cuff assembly 28, the cuff assembly 48, and the flexible member 110 of Bonutti are the same as the proximal element 7, the distal element 8, and the load application unit 12 of FIG. 3A of the present application.  That is, the moment defined by the tension of the flexible member 110 running alongside the leg is in a direction perpendicular to the anatomic axis of either the proximal or distal segment of the limb in much the same fashion as the combination of the proximal element 7, the distal element 8, and the load application unit 12 of FIG. 3A of the present application does.  
There are also new grounds of prior art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791